707 So. 2d 1134 (1998)
Leonard LEDERMAN, Appellant,
v.
Cindy M. SHORE, Appellee.
No. 97-0721.
District Court of Appeal of Florida, Fourth District.
January 21, 1998.
Rehearing Denied February 27, 1998.
*1135 Howard T. Sutter, Beavercreek, OH, for appellant.
John H. Pelzer and Thomas K. Gallagher of Ruden, McClosky, Smith, Schuster & Russell, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Leonard Lederman appeals the trial court's order denying his motion to vacate a clerk's default. We are unpersuaded that the trial court erred in declining to accept Lederman and his counsel's unsworn "affidavits" as a basis for showing excusable neglect, and therefore affirm.
With regard to the "affidavits," the attestations fail to state that the affiants swore to the truth of the contents, or even took an oath. See Scott v. State, 464 So. 2d 1171 (Fla.1985). Further, appellant has not provided a transcript of the hearing on his motion to set aside the default. He is, thus, unable to establish error. Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla.1979).
AFFIRMED.
DELL, POLEN and GROSS, JJ., concur.